Dismissed and Memorandum
Opinion filed October 28, 2010.
 
In The
                                                                                                         
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00804-CV
____________
 
JAMES D. STRACHAN AND JAMES G. STRACHAN, Appellants
 
V.
 
SOLUM ENGINEERING, INC., Appellee
 

 
On Appeal from the 434th District Court
Fort Bend County, Texas
Trial Court Cause No. 05-CV-146261
 

 
M E M O R
A N D U M  O P I N I O N
This is an attempted appeal from orders signed July 22, 2010
and August 5, 2010.  The clerk’s record was filed on September 16, 2010.  
Generally, appeals may be taken only from final judgments.  Lehmann
v. Har‑Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).  Interlocutory
orders may be appealed only if permitted by statute.  Bally Total Fitness
Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co.,
Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).  The
orders appellants attempt to appeal are an order denying objections and a
motion to vacate the court’s prior ruling, an order denying appellants’ motion
to reconsider a previous ruling, an order denying appellant, James D.
Strachan’s motion to reconsider sanctions, and an order granting attorneys fees
and court costs caused by a tertiary recusal motion.
On September 20, 2010, notification was transmitted to the
parties of this court’s intention to dismiss the appeal for want of
jurisdiction unless appellant filed a response demonstrating grounds for
continuing the appeal on or before October 1, 2010.  See Tex. R. App. P. 42.3(a).
            Appellants filed a motion to extend time to file their brief,
but failed to demonstrate that this court has jurisdiction over the appeal.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
 
Panel consists of Chief Justice
Hedges and Justices Anderson and Brown.